The liability of an abstracter for damages arising from negligence or a want of due care in the preparation of an abstract of title is contractual; and, in the absence of statute, an abstracter is ordinarily liable only to the person to whom he furnishes the abstract. The respondents here were not the purchasers of the abstract and the majority opinion concedes that the only right to a recovery is based upon the statute. (C. S., sec. 2262.) In my opinion, the only recovery that can be had under the statute is upon the bond. It must be borne *Page 247 
in mind that C. S., sec. 2262, is a penal statute. It makes it a misdemeanor for any person to engage in the business of compiling abstracts of title to real estate for pay without first filing a bond conditioned upon the payment by the abstracter of any damages that may accrue to any person by reason of any mistake, etc., in the abstract or certificate. However, I am unable to discover any language in this penal statute that in any manner extends the ordinary liability of an abstracter. It is true that the bond is conditioned for the payment of damages to any person who suffers damages, but in the absence of any language which, under a reasonable construction, might be held to extend the ordinary common-law liability, it appears to me that the only intent the legislature had was to compel abstracters to furnish a bond conditioned for the payment of any liability to which the abstracter was then subject.